 



Exhibit 10.17
Execution Version
SUBLEASE
          AGREEMENT OF SUBLEASE, dated as of the 5th day of December, 2007, by
and between MERCER (US) INC., f/k/a William M. Mercer, Incorporated and Mercer
Human Resource Consulting, Inc., a Delaware corporation with a usual place of
business at 1166 Avenue of the Americas, New York, New York 10036
(“Sublandlord”) and SOFTBRANDS MANUFACTURING, INC., a Minnesota corporation with
a usual place of business at Two Meridian Crossings, Suite 800, Minneapolis, MN
55423 (“Subtenant”).
W I T N E S S E T H:
          WHEREAS, by a lease dated June 12, 2000, by and between EOP-LaSalle
Plaza, LLC, as landlord (hereinafter the (“Overlandlord”) and Sublandlord (said
lease, as amended as of October 10, 2000 and August 9, 2002, and supplemented by
a Storage Lease dated March 8, 2001, hereinafter referred to as the “Overlease”)
certain premises situated at 800 LaSalle Avenue, Minneapolis, Minnesota
(“Building”), comprised of approximately 21,068 square feet on 21st floor and
approximately 7,182 square feet on 22nd floor, which premises are more
particularly described in the Overlease (hereinafter the “Leased Premises”) were
leased to Sublandlord; and
          WHEREAS, Sublandlord desires to sublease the Leased Premises to
Subtenant and Subtenant desires to sublease the Leased Premises from Sublandlord
upon the terms and conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the mutual covenants herein,
Sublandlord and Subtenant do hereby agree as follows:
          1. Leased Premises and Term; Prior Access. Sublandlord hereby leases
to Subtenant, and Subtenant hereby hires the Leased Premises from Sublandlord
for a term (hereinafter the “Term”) commencing on January 21, 2008 (hereinafter
the “Commencement Date”) and ending December 30, 2010 (hereinafter the
“Expiration Date”) or on such earlier date upon which said term may expire or be
cancelled or terminated

 



--------------------------------------------------------------------------------



 



pursuant to any of the provisions of this Sublease upon and subject to the
covenants, agreements, terms and conditions herein contained. Sublandlord
warrants that neither Sublandlord nor, to its knowledge, Overlandlord is in
default of its obligations under the Overlease(including in “defaults” events
which with the giving of notice, passage of time or both may ripen into
defaults). Notwithstanding the foregoing, during any period that rent abates
under the Overlease, the rent payable by Subtenant hereunder shall likewise
abate.
          From the date Overlandlord consents to this sublease to the
Commencement Date, Sublandlord shall permit Subtenant to enter the Leased
Premises at all reasonable times for the purpose of installing its equipment,
furniture and furnishings and otherwise preparing the Leased Premises for
occupancy by Subtenant.
          2. Rent. Subtenant shall pay to Sublandlord rent (“Rent”) during the
Term as follows:
          (i) For the period beginning on the Commencement Date through
February 20, 2008, no Rent shall be payable.
          (ii) For the period beginning on March 1, 2008, through January 31,
2009, the Rent shall be $388,437.50 or $35,312.50 per month.
          (iii) For the period beginning on February 1, 2009, through
January 31, 2010, the Rent shall be $437,875 or $36,489.58 per month.
          (iv) For the period beginning on February 1, 2010, through
December 30, 2010, the Rent shall be $414,333 or $37,666.67 per month.
          The Rent payable by Subtenant is a gross rent and, except as maybe
otherwise expressly provided in this Sublease, Subtenant is not responsible for
any costs or expenses payable by Sublandlord under the Overlease, including,
without limitation, any part of Tenant’s Pro Rata Share of Basic Costs (as those
terms are defined in the Overlease). Rent shall be paid in equal monthly
installments on the first of the month without the necessity for Landlord to
send an invoice. Until further notice, rent checks shall be drawn to the order
of

2



--------------------------------------------------------------------------------



 



Sublandlord and mailed to Suite 1500, 462 S. 4th Street, Louisville, KY 40202.
          3. Security. Subtenant has deposited with Sublandlord the sum of
$36,312.50 as a security deposit (“Security Deposit”). The Security Deposit
shall not bear interest. The Security Deposit shall be held by Sublandlord as
security for the faithful performance by Subtenant of all the terms, covenants
and conditions of this Lease to be kept and performed by Subtenant. The Security
Deposit may be applied by Sublandlord to cure any failure by Subtenant to make
any payment due or any other default by Subtenant hereunder and, in such event,
Subtenant shall immediately, upon demand by Sublandlord, deposit with
Sublandlord the amount necessary to restore the Security Deposit to its original
amount. If Subtenant shall fully and faithfully perform every term, covenant and
condition to be performed by it hereunder, the Security Deposit (or any balance
thereof) shall be returned to Subtenant at the expiration of the term.
          4. Use. Subtenant shall use and occupy the Leased Premises for the
Permitted Use (as defined in the Overlease).
          5. Provisions of Overlease. Sublandlord warrants that it has delivered
a true and complete copy of the Overlease to Subtenant. Subtenant acknowledges
that it is fully familiar with the terms of the Overlease. Subject to payment by
Sublandlord of Base Rental and Additional Base Rental under the Overlease,
Subtenant hereby assumes all of the responsibilities and obligations on the part
of the Sublandlord to be performed under the Overlease with respect to the
entire Leased Premises, except to the extent otherwise expressly provided in
this Sublease and except for responsibilities and obligations that by their
nature or purpose are inapplicable or inappropriate to the subleasing of the
Leased Premises pursuant to this Sublease. All of the terms, provisions,
covenants and conditions contained in the Overlease that are assumed by
Subtenant hereunder, and such rights and obligations as are contained in the
Overlease with respect thereto, are hereby imposed upon the respective parties
hereto, the Sublandlord being substituted for the Overlandlord in the Overlease,
with the Sublandlord having all of the rights, obligations, remedies and powers
of the Overlandlord as set forth in the Overlease, and the Subtenant being
substituted for the Tenant in the Overlease, with the

3



--------------------------------------------------------------------------------



 



Subtenant having all the rights, obligations remedies and powers of the Tenant
as set forth in the Overlease. It is expressly understood and agreed, however,
that Sublandlord shall not be bound by any warranties and representations made
by the Overlandlord in the Overlease, nor, subject to paragraphs 6 and 8 hereof,
shall Sublandlord be obligated to perform any of the terms, covenants and
agreements in the Overlease required to be performed by the Overlandlord; and
Subtenant agrees to look solely to the Overlandlord for the performance of the
same. Notwithstanding the foregoing, during any period that rent abates under
the Overlease, the rent payable by Subtenant hereunder shall likewise abate.
Subtenant further covenants and agrees not to violate any of the terms and
provisions of the Overlease applicable to the Leased Premises. Subtenant shall
be bound by all of the restrictions and limitations placed upon the Sublandlord
as Tenant under the Overlease, as if the Subtenant were the tenant thereunder,
except as otherwise specifically provided herein.
          The delineation of particular obligations of Subtenant contained
herein shall in no event be construed to limit any of the obligations of
Subtenant pursuant to the provisions of this paragraph 5. In the event the
Overlease is terminated pursuant to its terms for any reason other than the
default of the Sublandlord as the Tenant thereunder, this Sublease shall
automatically cease and terminate as of the date upon which the Overlease is so
terminated.
          The following paragraphs of the Overlease do not apply herein except
as necessary to interpret the paragraphs of the Overlease that do apply:
Articles I-IV, Article VI, Article XXIV, Sections E, F and O of Article XXXVI,
Article, Exhibits A-2 through A-6, C, D, E, First Amendment; and Subtenant is
not assuming the obligations of Sublandlord thereunder. Under Article XVI of the
Overlease, the insurance which requires the naming of Overlandlord shall name
Sublandlord as well.
          6. Sublandlord Not Liable for Acts of Overlandlord. Notwithstanding
anything in this Sublease contained to the contrary, Sublandlord shall not be
liable for any of the obligations, duties, responsibilities or liabilities of
the Overlandlord under the Overlease or for the failure of any delay by the
Overlandlord to perform or discharge the same. Sublandlord shall not be
obligated to take any action by reason of any matter relating to the operation
or maintenance, repair,

4



--------------------------------------------------------------------------------



 



replacement or restoration of the Leased Premises or of any facilities or
services thereof, except that Sublandlord, at Subtenant’s exclusive cost, will
enforce the Overlease against Overlandlord at Subtenant’s request.
Alternatively, Subtenant may enforce the Overlease in Sublandlord’s name at
Subtenant’s exclusive cost by counsel reasonably acceptable to Sublandlord.
          7. Condition of Premises. Except as set forth herein, neither
Sublandlord nor Sublandlord’s agents have made any representations or promises
with respect to the Leased Premises or Leased Premises or the equipment and
improvements therein situated or the physical condition thereof. Subtenant
accepts the Leased Premises in “as is” condition on the date hereof subject to
their being delivered to Subtenant broom clean. Sublandlord shall be under no
obligation, except as otherwise provided herein, to make and/or pay for any
alterations, additions, installations, substitutions, improvements or
decorations to the Leased Premises.
          8. Sublandlord’s Services. Subtenant shall receive from Overlandlord
pursuant to the provisions of the Overlease services to or for the benefit of
the Leased Premises which are to be provided under the Overlease without
additional charge or rental and Sublandlord shall cooperate with Subtenant in
obtaining such services in accordance with paragraph 6 hereof. In accordance
with paragraph 6 hereof and subject to the performance by Sublandlord of its
obligations thereunder, Subtenant agrees to look solely to the Overlandlord for
the rendition of such services and Sublandlord shall not be liable to Subtenant
for any loss, damage or expense resulting from any failure of the Overlandlord
to furnish such services unless due to the act or omission on the part of the
Sublandlord, its employees, agents or invitees.
          9. Subtenant to Perform Certain Obligations. Notwithstanding anything
contained in the Overlease or in this Sublease, Subtenant agrees that it shall
be responsible to perform all repairs and maintenance to the Leased Premises, as
required of Sublandlord under the Overlease, except any repairs or maintenance
that may be required as a result of the act or omission of Sublandlord, its
employees, agents or invitees.
          10. Holding Over. Except to the extent Sublandlord is relieved of
liability by Overlandlord, if Subtenant shall

5



--------------------------------------------------------------------------------



 



retain possession of the Subleased Premises or any part thereof after the
termination of this Sublease, Subtenant shall pay all damages sustained by
Sublandlord under the Overlease, which are expressly agreed to include the
claims of the Overlandlord against Sublandlord, to the extent arising out of to
Subtenant’s failure to surrender the entire Leased Premises. The provisions of
this paragraph shall not operate as a waiver by Sublandlord of any right of
re-entry hereinabove provided.
          11. Performance of Overlease By Sublandlord. Unless the breach or
default is caused by the acts or omissions of Subtenant, Sublandlord covenants
and agrees that it will not breach any of the terms, covenants, or conditions of
the Overlease and will not cause or permit any default under the Overlease, and
Sublandlord shall take all action necessary for the continuance in full force
and effect of the Overlease. Without limiting the generality of the immediately
preceding sentence, Sublandlord agrees to perform when all of its
responsibilities and obligations under the Overlease that are not assumed by
Subtenant under this Sublease, including, without limitation, the payment when
due of the Base Rent and Tenant’s Pro Rate Share of Basic Costs (as those terms
are defined in the Overlease). Sublandlord further covenants and agrees not to
modify, amend or waive any of the terms, covenants or conditions of the
Overlease which would materially affect any of Subtenant’s rights, benefits or
obligations under the Overlease.
          12. Notices. Any notice to be given hereunder by either party shall be
in writing and shall be deemed to have been fully given when delivered
personally or when sent by a nationally recognized overnight courier service or
United States Mail, certified or registered, return receipt requested, postage
prepaid, addressed as follows:

     
Sublandlord:
  c/o Marsh & McLennan Real Estate Advisors
121 River Street
Hoboken, New Jersey 07030

6



--------------------------------------------------------------------------------



 



     
Subtenant:
  Prior to Subtenant taking occupancy of the Subleased Premises for the conduct
of its business at:
 
   
 
  SoftBrands Manufacturing, Inc.
Two Meridian Crossings, Suite 800
Minneapolis, MN 55423
 
   
 
  Attention: Director, Offices and Facilities
 
   
 
  and thereafter at the Subleased Premises.

Notices sent by courier shall be deemed to have been given to the party to whom
it is sent on the first business day (a Monday through Friday other than a day
that is a holiday in the State of Minnesota) after the date the same is
delivered to a nationally recognized overnight courier for next day delivery to
such party at its then current address for the giving of notices. Notices given
by mail shall be deemed to have been given to the party to whom it is addressed
on the first business day that is at least three (3) days after the date the
same is deposited in the United States mail, postage prepaid. Either party
hereto may change such party’s address for the service of notice hereunder by
written notice of said change to the other party hereto, in the manner above
specified ten (10) days prior to the effective date of said change.
     13. Communications from Overlandlord. Sublandlord shall promptly deliver to
Subtenant copies of all notices, requests or demands which relate to the Leased
Premises and any notice of default received by Sublandlord in its capacity as
Tenant under the Overlease within three (3) days after receipt thereof from
Overlandlord. Sublandlord will ask Overlandlord to provide copies of all such
notices, requests or demands directly to Subtenant simultaneously with the
delivery thereof to Sublandlord.
     14. Indemnification. Subtenant agrees to defend with counsel reasonably
approved by Sublandlord, save harmless and indemnify Sublandlord from all claims
of liability for injury, loss, accident or damage to any person or property and
from any claims, actions, proceedings and expenses and costs in connection
therewith (including, without limitation, reasonable

7



--------------------------------------------------------------------------------



 



counsel fees) arising from the omission, fault, wrongful act, negligence or
other misconduct of Subtenant and persons for whose conduct Subtenant is legally
responsible occurring on or about the Building and the Leased Premises, or
either. In addition, Subtenant agrees to defend with counsel reasonably approved
by Sublandlord, save harmless, and indemnify Sublandlord from any claims of
liability for injury, loss, accident or damage to any person or property, and
from any claims, actions, proceedings and expenses and costs in connection
therewith (including without limitation, reasonable counsel fees), arising from
any use made or thing done or occurring on the Leased Premises not due to the
omission, fault, wrongful act, negligence or other misconduct of Sublandlord or
any person for whose conduct Sublandlord is legally responsible (other than
Subtenant).
          Subtenant further indemnifies and agrees to hold harmless Sublandlord
against any and all claims, loss and damage, including without limitation
reasonable attorney’s fees and disbursements, which may at any time be asserted
by Overlandlord against Sublandlord for failure of Sublandlord to perform any of
the covenants, agreements, terms, provisions or conditions contained in the
Overlease, which, by reason of the provisions of this Sublease, Subtenant is
obligated to perform and which Subtenant has failed to perform.
     Sublandlord agrees to defend with counsel reasonably approved by Subtenant,
save harmless and indemnify Subtenant from all claims of liability for injury,
loss, accident or damage to any person or property and from any claims, actions,
proceedings and expenses and costs in connection therewith (including, without
limitation, reasonable counsel fees) arising from the omission, fault, wrongful
act, negligence or other misconduct of Sublandlord and persons for whose conduct
Sublandlord is legally responsible occurring on or about the Building and the
Leased Premises, or either after the date hereof. In addition, Sublandlord
agrees to defend with counsel reasonably approved by Subtenant, save harmless,
and indemnify Subtenant from any claims of liability for injury, loss, accident
or damage to any person or property, and from any claims, actions, proceedings
and expenses and costs in connection therewith (including without limitation,
reasonable counsel fees), arising from any use made or thing done or occurring
on the Leased Premises after the date hereof due to the omission, fault,
wrongful act, negligence or other

8



--------------------------------------------------------------------------------



 



misconduct of Sublandlord or any person for whose conduct Sublandlord is legally
responsible (other than Subtenant).
          Sublandlord further agrees to defend with counsel reasonably approved
by Subtenant, save harmless and indemnify Subtenant from any claim, expense,
loss and damage, including without limitation reasonable attorneys’ fees and
disbursements incurred by Subtenant by reason of Sublandlord’s breach or alleged
breach of the Overlease (other than breaches of covenants, agreements, terms,
provisions or conditions which, by reason of the provisions of this Sublease,
Subtenant is obligated to perform).
          15. Brokerage. Subtenant represents and warrants that it dealt with no
broker other than NAI Welsh Commercial Real Estate Services and Cushman &
Wakefield of Minnesota in this transaction and will indemnify, defend with
counsel reasonably acceptable to Sublandlord and save Sublandlord harmless from
any loss incurred because this representation and warranty is untrue.
Sublandlord also represents and warrants that it dealt with no broker other than
NAI Welsh Commercial Real Estate Services and Cushman & Wakefield of Minnesota
in this transaction and will indemnify, defend with counsel reasonably
acceptable to Subtenant and save Subtenant harmless from any loss incurred
because this representation and warranty is untrue. Sublandlord will pay said
brokers under a separate agreement.
          16. Quiet Enjoyment. Sublandlord covenants that upon Subtenant’s
paying the Rent and observing, paying and performing all terms, covenants and
conditions upon Subtenant’s part to be observed, paid and performed hereunder,
Subtenant may peacefully and quietly enjoy the Leased Premises without
molestation from Sublandlord or anyone claiming under Sublandlord.
          17. Furniture, Furnishings and Equipment. The Leased Premises will be
broom clean on the Commencement Date but the furniture, furnishings and
equipment listed on Exhibit A (“FF&E”) hereto will be left for Subtenant’s use
during the term. On the Expiration Date and provided Subtenant is not in default
hereunder title to the FF&E will pass to Subtenant. Sublandlord warrants that it
is and on the Expiration Date will be the owner of the FF&E free and clear of
all liens and encumbrances and that it has the right and authority to convey the
FF&E to Subtenant. Until the Expiration Date, Subtenant

9



--------------------------------------------------------------------------------



 



will maintain the FF&E in good order and condition, reasonable wear and tear
excepted, and will insure it against loss or other casualty. Subtenant will
accept the FF&E in its condition as at the date hereof. If there is a casualty
or loss to the FF&E before the Commencement Date, Sublandlord’s obligation will
be limited to substituting used furniture, furnishings and equipment of like
function and approximately equal value to that which was lost or damaged but
which need not match the lost items.
          19. Approval of Overlandlord. This Sublease is subject to the written
approval of the Overlandlord. If that approval is not given within 30 days of
the date hereof, either party may cancel this Sublease on notice to the other.
          20. Miscellaneous. This Sublease may be executed in two or more
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument. Delivery of an executed counterpart
of this Sublease by facsimile or email shall be deemed delivery of the original
hereof.
          Capitalized terms not otherwise defined herein shall have the meanings
given them in the Overlease.
          If it shall be necessary for either party hereto to employ an attorney
to enforce any of the terms, covenants, or conditions of this Sublease, the
party in default or the party against whom any final judgment is rendered agrees
to pay all reasonable costs and attorney fees incurred by the other party hereto
in connection with the enforcement of the terms and conditions and/or covenants
of this Sublease.
          This Sublease represents the entire agreement between the parties with
respect to the Premises and there are no implied or expressed terms or
conditions that are not contained herein. This Sublease may be amended only in a
writing signed by both parties.
[Signature Page Follows]
[Remainder of page intentionally left blank.]

10



--------------------------------------------------------------------------------



 



Signature Page to Sublease
          IN WITNESS WHEREOF, Sublandlord and Subtenant have caused this
Sublease to be executed and delivered the date first above written.

                  MERCER (US) INC.,
Sublandlord    
 
           
 
  By:        
 
     
 
   
 
           
 
  By:        
 
     
 
   
 
                SOFTBRANDS MANUFACTURING, INC.,
Subtenant    
 
           
 
  By:        
 
     
 
   
 
           
 
  By:        
 
     
 
   

11



--------------------------------------------------------------------------------



 



LANDLORD’S CONSENT TO SUBLEASE
     The undersigned, ZELLER-LASALLE PLAZA, L.L.C., JPG-LASALLE PLAZA, L.L.C.,
AURORA-LASALLE PLAZA, LLC, CYGNUS-LASALLE, LLC and HERITAGE INVESTMENT CP, LLC,
each a Delaware limited liability company (collectively, “Landlord”) under the
Overlease described in the attached and foregoing Sublease, hereby consents to
the Sublease on the express condition that:

12



--------------------------------------------------------------------------------



 



such consent or acceptance of the Sublease shall not be construed as a consent
by Landlord to any future assignment of the Overlease or sublease of the Leased
Premises:
the Sublease may not be amended without the prior written consent of Landlord;
any termination of the Overlease shall automatically terminate the Sublease
unless otherwise agreed in writing by Landlord;
the Sublease shall at all times be subject and subordinate to the terms and
provisions of the Overlease;
the execution of this Consent shall not create any obligations from Landlord to
Subtenant; Subtenant’s agreement being solely with Sublandlord and not with
Landlord;
Sublandlord and Subtenant acknowledge and agree that the provisions of
Sections II and III of Exhibit E attached to the Overlease do not apply to and
are not a part of the Sublease and Sublandlord acknowledges that the Term of
Overlease (if not sooner terminated as provided therein) shall expire on
December 31, 2010 with no right or option to renew the Term thereof; and
Pursuant to the provisions of Article XIII of the Overlease, Sublandlord shall
reimburse Landlord its costs and expenses incurred in reviewing and consent to
the proposed Sublease in the amount of $750.00.
Sublandlord and Subtenant execute this document to evidence their agreement to
the foregoing conditions, and Subtenant acknowledges that its rights under the
Sublease are subject to the terms of the Overlease.
[Signature Page Follows]
[Remainder of page intentionally left blank.]

13



--------------------------------------------------------------------------------



 



Signature Page to Landlord’s Consent to Sublease

                  LANDLORD:    
 
                ZELLER-LASALLE PLAZA, L.L.C.         JPG-LASALLE PLAZA, L.L.C.  
      AURORA-LASALLE PLAZA, LLC         CYGNUS-LASALLE, LLC         HERITAGE
INVESTMENT CP, LLC,
each a Delaware limited liability company    
 
  By:   ZELLER MANAGEMENT CORPORATION,    
 
      an Illinois corporation, authorized agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SUBLANDLORD:    
 
                MERCER (US) INC., a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

14



--------------------------------------------------------------------------------



 



                  SUBTENANT:    
 
                SOFTBRANDS MANUFACTURING, INC., a Minnesota corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

15



--------------------------------------------------------------------------------



 



Exhibit A to Sublease
Description of Furniture, Furnishings and Equipment
See attached

16